DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/08/2022 has been entered. An action on the RCE follows. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Regarding Claim 1, The instant claims recites limitation “determine whether the first current signal has a certain level or more, output, responsive to determining the first current signal has the certain level or more, a first voltage signal in the form of a spike as an output of the neuron device……………. a second current signal as a weight of the synaptic device” is not clear because certain level or more, output, responsive to determining the first current signal is not defined. Furthermore, a second current signal as a weight of the synaptic device is unclear. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 20, The instant claims recites limitation “determine whether the first current signal has a certain level or more, output, responsive to determining the first current signal has the certain level or more, a first voltage signal in the form of a spike as an output of the neuron device…………. a second current signal as a weight of the synaptic device” is not clear because certain level or more, output, responsive to determining the first current signal is not defined. Furthermore, a second current signal as a weight of the synaptic device is unclear. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Claims 2-5, 10-11 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 1.


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SONODA et al (US 2018/0040379 A1; hereafter SONODA) in view of Wong et al (US 8035453 B1; hereafter Wong).

Regarding claim 1.  SONODA discloses a single transistor configured to operate as a neuron and a synaptic device, the single transistor comprising (Fig 3C): 
a hole barrier material layer  ( Fig 3C,  insulating element  BOX, Para [ 0088-0090]) formed on a substrate (substrate Sub, Para [ 0084]) and including a hole 5barrier material or an electron barrier material ( Fig 3C,  insulating element  BOX, Para [ 0088-0090]) ; a floating body layer ( Fig 3C, element  SOI1, channel, Para [0085])  formed on the hole barrier material layer  ( Fig 3C,  insulating element  BOX, Para [ 0088-0090]); a source and a drain ( Fig 3c, source  SOI2(S) and drain SOI2(D) regions, Para [ 0084]) formed on opposite sides ( lower sides BOX construed as opposite sides) of the floating body layer ( Fig 3C,  insulating element  BOX, Para [ 0088-0090]); a gate insulating layer ( Fig 3C, element OL1/NL/OL2) formed on the floating body layer ( Fig 3C,  insulating element  BOX, Para [ 0088-0090]) and including an oxide layer ( OL1 layer, Para [ 0084]) and a charge storage layer ( NL layer, Para [ 0084]) ; and 10a gate ( gate GL, Para [ 0084]) formed on the gate insulating layer (140). 
But, SONODA does not disclose explicitly  the single transistor is configured to receive a first current signal at the source or the drain, determine whether the first current signal has a certain level or more, output, responsive to determining the first current signal has the certain level or more, a first voltage signal in the form of a spike as an output of the neuron device, a frequency of the spike varying depending on a magnitude of the first current signal, receive a second voltage signal through the gate, and output, responsive to receiving the second voltage signal, a second current signal as a weight of the synaptic device, a magnitude of the second current signal varying depending on an amount of charges stored in the charge storage layer.
In a similar field of endeavor, Wong discloses  the single transistor is configured to receive a first current signal at the source or the drain  ( Abstract, claims 1 and 5-6), determine whether the first current signal has a certain level or more, output, responsive to determining the first current signal has the certain level or more, a first voltage signal in the form of a spike as an output of the neuron device ( Abstract, claims 1 and 5-6), a frequency of the spike varying depending on a magnitude of the first current signal, receive a second voltage signal through the gate, and output, responsive to receiving the second voltage signal, a second current signal as a weight of the synaptic device( Abstract, claims 1 and 5-6), a magnitude of the second current signal varying depending on an amount of charges stored in the charge storage layer ( Abstract, claims 1 and 5-6).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA in light of Wong teaching “the single transistor is configured to receive a first current signal at the source or the drain  ( Abstract, claims 1 and 5-6), determine whether the first current signal has a certain level or more, output, responsive to determining the first current signal has the certain level or more, a first voltage signal in the form of a spike as an output of the neuron device ( Abstract, claims 1 and 5-6), a frequency of the spike varying depending on a magnitude of the first current signal, receive a second voltage signal through the gate, and output, responsive to receiving the second voltage signal, a second current signal as a weight of the synaptic device( Abstract, claims 1 and 5-6), a magnitude of the second current signal varying depending on an amount of charges stored in the charge storage layer ( Abstract, claims 1 and 5-6)” for further advantage such as provide variable supply voltages.


Regarding claim 11. SONODA and Wong discloses the single transistor of claim 1, SONODA further discloses wherein the gate insulating layer includes two oxide layers positioned on opposite sides of the charge storage layer, or includes one oxide layer positioned on one side of the charge storage layer (OL1, NL and OL2 layers, Para [ 0085]).  

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over SONODA et al (US 2018/0040379 A1; hereafter SONODA) in view of Wong et al (US 8035453 B1; hereafter Wong) as applied claims above and further in view of LIU et al (US 2014/0054699 A1; hereafter LIU).

 Regarding claim 2. SONODA and Wong discloses the single transistor of claim 1, But, SONODA and CHEN does not disclose explicitly wherein the hole barrier material layer is formed of one of buried oxide, buried n-well in a case of a p-type body, buried p-well in a case of an n-type body, buried SiC, and buried SiGe.

In a similar field of endeavor, LIU discloses wherein the hole barrier material layer is formed of one of buried oxide, buried n-well in a case of a p-type body, buried p-well in a case of an n-type body, buried SiC, and buried SiGe (BOX layer include buried oxide, Para [ 0016]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA and Wong in light of LIU teaching “wherein the hole barrier material layer is formed of one of buried oxide, buried n-well in a case of a p-type body, buried p-well in a case of an n-type body, buried SiC, and buried SiGe (BOX layer include buried oxide, Para [ 0016])” for further advantage such as to reduce leakage current and improve device performance.

Regarding claim 3. SONODA and Wong discloses the single transistor of claim 1, wherein the floating body layer accumulates holes generated by impact ionization (Para [0114-0016]). But, SONODA and Wong does not disclose explicitly floating body layer is formed of one of silicon, germanium, silicon germanium, and group 3-5 compound semiconductor.  
In a similar field of endeavor, LIU discloses floating body layer is formed of one of silicon, germanium, silicon germanium, and group 3-5 compound semiconductor.  
 (Channel 41, Para [ 00 21]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA and Wong in light of LIU teaching “floating body layer is formed of one of silicon, germanium, silicon germanium, and group 3-5 compound semiconductor (Channel 41, Para [ 00 21]).” for further advantage such as to reduce leakage current and improve device performance.

20Regarding claim 4. SONODA, Wong and LIU discloses the single transistor of claim 3, SONODA further discloses wherein the floating body layer (Fig 3C, element SOI1, channel, Para [0085]) has one structure of a planar-type floating body layer, a fin-type floating body layer, and a nanowire-type or nanosheet-type floating body (Fig 3C, element SOI1, channel, Para [0085]).  

Regarding claim 5. SONODA, Wong and LIU discloses the single transistor of claim 3, SONODA further discloses wherein the floating body layer is 25formed on the substrate in a horizontal direction or a vertical direction (Fig 3C, element SOI1, channel, Para [0085]).  


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SONODA et al (US 2018/0040379 A1; hereafter SONODA) in view of Wong et al (US 8035453 B1; hereafter Wong) as applied claims above and further in view of BAE et al (US 2019/0378841 A1; hereafter BAE).

Regarding claim 10. SONODA and Wong discloses the single transistor of claim 1, SONODA further discloses wherein the source and drain are formed in an asymmetrical structure (Fig 3c, source  SOI2(S) and drain SOI2(D) regions).
 But, SONODA and Wong does not disclose explicitly wherein the source and drain are formed of a concentration gradient to block a sneaky path of an array of the neuron and synapse device.  

In a similar field of endeavor, BAE discloses wherein the source and drain are formed of a concentration gradient to block a sneaky path of an array of the neuron and synapse device (Para [0026, 0096]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA and Wong in light of Hirose teaching “wherein the source and drain are formed of a concentration gradient to block a sneaky path of an array of the neuron and synapse device (Para [0026, 0096])” for further advantage such as low voltage and low power operation. It is evidence by Yang et al US 2019/0303744 A1, Abstract, transistor as neuron device,

Regarding claim 20. SONODA discloses a single transistor configured to operate as a neuron and synaptic device comprising: 
a source and a drain formed in an asymmetrical structure  ( Fig 3c, source  SOI2(S) and drain SOI2(D) regions, Para  [ 0084-0086]) ; a floating body layer ( Fig 3C, element  SOI1, channel, Para [0085])  formed between the source and the drain ( Fig 3c, source  SOI2(S) and drain SOI2(D) regions) and 15performing a neuron operation ( Para [ 0048-0055], transistor as neuron device, It is evidence by Yang et al US 2019/0303744 A1, Abstract ); a gate insulating layer  ( Fig 3C, element OL1/NL/OL2, Para [ 0084-0086])  formed on the floating body layer ( Fig 3C, element  SOI1, channel, Para [0085])  and including a charge storage layer performing a synaptic operation ( NL layer); and a gate formed ( gate GL) on the gate insulating layer ( Fig 3C, element OL1/NL/OL2).
But, SONODA does not disclose explicitly a source and a drain having a concentration gradient to block a sneaky path of a neuron and synapse array, and  wherein the single transistor is configured to receive a first current signal at the source or the drain, determine whether the first current signal has a certain level or more, output, responsive to determining the first current signal has the certain level or more, a first voltage signal in the form of a spike as an output of the neuron device, a frequency of the spike varying depending on a magnitude of the first current signal, receive a second voltage signal through the gate, and output, responsive to receiving the second voltage signal, a second current signal as a weight of the synaptic device, a magnitude of the second current signal varying depending on an amount of charges stored in the charge storage layer.
In a similar field of endeavor, BAE discloses source and a drain formed having a concentration gradient to block a sneaky path of a neuron and synapse array (Para [0026, 0096]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA in light of BAE teaching “source and a drain formed having a concentration gradient to block a sneaky path of a neuron and synapse array (Para [0026, 0096])” for further advantage such as low voltage and low power operation.

But, SONODA and BAE does not disclose explicitly  the single transistor is configured to receive a first current signal at the source or the drain, determine whether the first current signal has a certain level or more, output, responsive to determining the first current signal has the certain level or more, a first voltage signal in the form of a spike as an output of the neuron device, a frequency of the spike varying depending on a magnitude of the first current signal, receive a second voltage signal through the gate, and output, responsive to receiving the second voltage signal, a second current signal as a weight of the synaptic device, a magnitude of the second current signal varying depending on an amount of charges stored in the charge storage layer.
In a similar field of endeavor, Wong discloses  the single transistor is configured to receive a first current signal at the source or the drain  ( Abstract, claims 1 and 5-6), determine whether the first current signal has a certain level or more, output, responsive to determining the first current signal has the certain level or more, a first voltage signal in the form of a spike as an output of the neuron device ( Abstract, claims 1 and 5-6), a frequency of the spike varying depending on a magnitude of the first current signal, receive a second voltage signal through the gate, and output, responsive to receiving the second voltage signal, a second current signal as a weight of the synaptic device( Abstract, claims 1 and 5-6), a magnitude of the second current signal varying depending on an amount of charges stored in the charge storage layer ( Abstract, claims 1 and 5-6).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA and BAE in light of Wong teaching “the single transistor is configured to receive a first current signal at the source or the drain  ( Abstract, claims 1 and 5-6), determine whether the first current signal has a certain level or more, output, responsive to determining the first current signal has the certain level or more, a first voltage signal in the form of a spike as an output of the neuron device ( Abstract, claims 1 and 5-6), a frequency of the spike varying depending on a magnitude of the first current signal, receive a second voltage signal through the gate, and output, responsive to receiving the second voltage signal, a second current signal as a weight of the synaptic device( Abstract, claims 1 and 5-6), a magnitude of the second current signal varying depending on an amount of charges stored in the charge storage layer ( Abstract, claims 1 and 5-6)” for further advantage such as provide variable supply voltages.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over SONODA et al (US 2018/0040379 A1; hereafter SONODA) in view of Wong et al (US 8035453 B1; hereafter Wong) as applied claims above and further in view of Hirose et al (US 2015/0084685 A1; hereafter Hirose).

Regarding claim 15. SONODA and Wong discloses the single transistor of claim 1, But, SONODA and Wong does not disclose explicitly wherein the single transistor, when a 15current signal is applied to the source and drain and the signal above a certain level is integrated, outputs a voltage signal in a spike form from the source and drain.
In a similar field of endeavor, Hirose discloses wherein the single transistor, when a 15current signal is applied to the source and drain and the signal above a certain level is integrated, outputs a voltage signal in a spike form from the source and drain
 (Para [ 0074-0075]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA and Wong in light of Hirose teaching “wherein the single transistor, when a 15current signal is applied to the source and drain and the signal above a certain level is integrated, outputs a voltage signal in a spike form from the source and drain (Para [ 0074-0075]) ” for further advantage such as control switching operation and improve device performance.

  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SONODA et al (US 2018/0040379 A1; hereafter SONODA) in view of Wong et al (US 8035453 B1; hereafter Wong) as applied claims above and further in view of Furnemont (US 2006/0284082 A1; hereafter Furnemont).

Regarding claim 16. SONODA and Wong discloses the single transistor of claim 1, But, SONODA and Wong does not disclose explicitly wherein the single transistor, when a voltage signal is applied to the gate, outputs a current signal that changes depending 20on an amount of charges stored in the charge storage layer from the source and drain.  
 In a similar field of endeavor, Furnemont discloses wherein the single transistor, when a voltage signal is applied to the gate, outputs a current signal that changes depending 20on an amount of charges stored in the charge storage layer from the source and drain (Fig 3A, Para [ 0035]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA and  Wong in light of Furnemont teaching “wherein the single transistor, when a voltage signal is applied to the gate, outputs a current signal that changes depending 20on an amount of charges stored in the charge storage layer from the source and drain (Fig 3A, Para [ 0035]) ” for further advantage such as improve device performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898